Election/Restrictions
Applicant’s election without traverse of a torque transmission member (Group) I in the reply filed on May 9, 2022 is acknowledged.

Claims 9 & 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on May 9, 2022.
Although claims 9 & 10 depend from claim 1, they cannot be rejoined even if claim 1 were allowable.  That is because claims 9 & 10 do not include all the limitations of claim 1 and therefore are improper.  See 35 USC 112(d).

Drawings
The drawings are objected to because they fail to show features corresponding to the limitations of claim 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to the limitations of claim 3.

The abstract of the disclosure is objected to because it begins with a phrase, “is provided”, that can be implied.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to as failing to comply with 37 CFR 1.75(i) because elements of the claim are not separated by line indentation.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The scope of the claims is unclear.  The preamble of the claims defines them as being directed to a torque transmission member alone (see at Figs. 2-4 the torque transmission member 2).  However, in the body of the claims, at least four separate elements distinct from the torque transmission member are positively recited.  Namely first and second rotating members which are recited as connected to the torque transmission member, as well as a cylindrical centering reference member and centering tool (see at Figs. 1 & 5, the cylindrical centering reference member 41 and centering tool 3).  As such, it is unclear whether the claims are directed to a torque transmission member alone; or the torque transmission member in combination with first and second rotating members, a cylindrical centering reference member and a centering tool.
As noted above, the drawings and detailed description of the invention fail to depict/describe features like those recited in claim 3.  Without such it is not possible to accurately determine the metes and bounds of the invention.

Claim Rejections - 35 USC § 102
Claims 1-5 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore, US 8,070,375.  Moore discloses a torque transmission member (5) for transmitting torque between a first rotating member (4) and a second rotating member (2), 
wherein the torque transmission member has a first connection part/boss (18) and a second connection part (see “central hole” below) which are concentrically arranged and fixedly connected  with each other, 
wherein the first connection part is fixedly connected (col. 3, lines 9 & 10) to the first rotating member, 
the second connection part is connected to the second rotating member in a torsion-proof manner, and the second connection part, has a central hole (see Fig. 6) for receiving the second rotating member, 
wherein a cylindrical centering reference member (12) is provided, the torque transmission member and the centering reference member are coaxially arranged by a centering tool (13) during a process of centering the torque transmission member,
wherein the first connection part is provided with at least two through holes (11), and the centering tool passes (col. 3, line 35) through the through holes during the process of centering,
wherein Fig. 6 shows a distance between geometric centers of the through holes and a central axis of the torque transmission member is equal, and the through holes are evenly distributed on the first connection part along a circumferential direction,
wherein Fig. 3 shows the through holes are kidney-shaped,
wherein the central hole of the second connection part is provided with a female spline (9) for splined connection with the second rotating member.

Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore.  At Fig. 6, Moore shows boss (18) but does not expressly disclose an axial thickness of the boss is in a range of 7 mm to 21 mm.  However, it would have been obvious to one having ordinary skill in the art to have an axial thickness of the boss is in a range of 7 mm to 21 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Burrell, US 3,186,247.  At co. 3, lines 9 & 10, Moore discloses the first connection part of hub (5) fixedly connected to the first rotating member/pulley/sheave (4), but does not expressly disclose the first connection part being provided with at least two holes for bolted connection with the first rotating member.  Burrell shows the first connection part of a hub (A) being provided with at least two holes (9) for bolted (14) connection with a first rotating member/pulley/sheave (B).  At col. 1, lines 13-20, Burrell teaches making the hub (A) with such holes (9) in order to provide a means for connecting the hub to a variety of rotating members.  It would have been obvious to one having ordinary skill in the art to modify the torque transmission member of Moore by making its first connection part with at least two through holes in order to provide a means for connecting it to a variety of rotating members as taught by Burrell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sand discloses a torque transmission member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679